 Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 1 of 13 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

Justin Purdy,

      Plaintiff,                              Case No.: 8:21-cv-1759

      v.

Southwest Credit Systems, LP,                 JURY TRIAL DEMANDED

      Defendant.
______________________________________/

                   COMPLAINT AND JURY TRIAL DEMAND

       COMES NOW the Plaintiff, Justin Purdy, (“Mr. Purdy”), by and through

his attorneys, Seraph Legal, P.A., and complains of the Defendant, Southwest

Credit Systems, LP (“Southwest”), stating as follows:

                          PRELIMINARY STATEMENT

      1.        This is an action brought by Mr. Purdy against Southwest, for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq.

(“FDCPA”).

                          JURISDICTION AND VENUE

      2.     Subject matter jurisdiction for Plaintiff’s federal claims exists

pursuant to 15 U.S.C. § 1681p, 15 U.S.C. § 1692k(d), and 28 U.S.C. § 1331.

      3.     Southwest is subject to the jurisdiction of this Court pursuant to Fed.

R. Civ. P. 4(k)(1)(A) and Section 48.193, Florida Statutes.
 Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 2 of 13 PageID 2




         4.      Venue is proper in Middle District of Florida, pursuant to 28 U.S.C.

§1391(b)(2), because the events giving rise to this cause of action occurred within

this District.

                                        PARTIES

                                       Mr. Purdy

         5.      Mr. Purdy is a natural person residing in the city of Lakeland, Polk

County, Florida.

         6.      Mr. Purdy is a Consumer as defined by 15 U.S.C. § 1681a(c), 15 U.S.C.

§ 1692a(3).

                                       Southwest

         7.      Southwest is a Texas foreign limited partnership with a primary

business address of 4120 International Parkway, Suite 1100, Carrollton, Texas

75007.

         8.      Southwest is registered to conduct business in the state of Florida,

where its registered agent is CT Corporation System, 1200 South Pine Island

Road, Plantation, Florida 33324.

         9.      Southwest is licensed as a Consumer Collection Agency (“CCA”) by

the Florida Office of Financial Regulation.

         10.     As licensed a CCA, Southwest knows, or should know, the

requirements of the FDCPA.
 Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 3 of 13 PageID 3




      11.    Southwest is a “debt collector” within the meaning of the FDCPA, 15

U.S.C. § 1692a(6), in that it uses an instrumentality of commerce, including postal

mail and the internet, interstate and within the state of Florida, for their businesses,

the principal purposes of which are the collection of debts, and/or it regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted

to be owed or due another.

                            FACTUAL ALLEGATIONS

                Waypoint Reports Charter Communications Debt

      12.    In or around January 2018, Mr. Purdy allegedly incurred a debt (the

“Debt”) to Charter Communications, formerly known as Bright House Networks

(“Charter”) for cable, internet, and telephone services.

      13.    The alleged Debt arose from personal services, specifically for cable,

internet, and telephone services, and therefore meets the definitions of debt under

the FDCPA, 15 U.S.C. §1692a(5).

      14.    Around January 2018, Charter assigned, or otherwise transferred the

Debt to Waypoint Resource Group (“Waypoint”), a Texas-based debt collector.

      15.    In March 2018, Waypoint began reporting the Debt, monthly, to the

major Credit Reporting Agencies (“CRAs”), including, Experian. SEE PLAINTIFF’S

EXHIBIT A.
 Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 4 of 13 PageID 4




                             Mr. Purdy’s Dispute of the Debt

       16.    On or around October 2, 2018, Mr. Purdy requested and obtained a

copy of his consumer credit disclosure from Experian.

       17.    Mr. Purdy saw the Waypoint tradeline reporting to his credit and on

that day, disputed Waypoint’s reporting of the account.

       18.    Experian, upon receipt of Mr. Purdy’s dispute, sent Waypoint an

Automated Consumer Dispute Verification (“ACDV”) form through an online

platform known as e-OSCAR and asked Waypoint to make a reasonable

investigation into the dispute pursuant to the Fair Credit Reporting Act, 15 U.S.C.

§1681, et. seq.

       19.    Waypoint thus knew that Mr. Purdy disputed the Debt, at least as

early as October 2018.

       20.    Waypoint, in response to Mr. Purdy’s dispute, responded to the

ACDV that the accuracy of the reported information could not be verified and thus

requested that Experian delete its tradeline. SEE PLAINTIFF’S EXHIBIT B.

       21.    A debt collector who becomes aware a debt is disputed is required to

include notice of dispute in all subsequent communications in connection with the

collection of that debt. See 15 U.S.C. § 1692e(8).

                  Disputed, Deleted Debt Re-Reported by Southwest
 Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 5 of 13 PageID 5




      22.   On information and belief, Waypoint thereafter returned the Debt to

Charter, noting that Mr. Purdy disputed the account.

      23.   In May 2021, Charter re-assigned the Debt to Southwest

      24.   On information and belief, Charter informed Southwest of Mr.

Purdy’s existing dispute.

      25.   In the alternate, Southwest employed no reasonable procedures

designed to flag previously-disputed debts.

      26.   In June 2021, Southwest reported the Debt to Experian as a purported

“new” collection.

      27.   Southwest also reported the account to Trans Union and Equifax, two

other large, nationwide CRAs.

      28.   Southwest falsely reported the account was “opened” in May 2021,

had been “reported since” June 2021, and had a “date of status” of May 2021. Id.

      29.   Southwest reported the same balance, account status, date of first

delinquency, and ECOA code as Waypoint had in 2018. Id.

      30.   Southwest reported “TIME WARNER CABLE” as the original

creditor.

      31.   Time Warner Cable was acquired by Charter in May 2016. Time

Warner Cable was not the original creditor of Mr. Purdy’s debt; rather, it was
 Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 6 of 13 PageID 6




Bright House Networks, LLC (“BrightHouse”), which was also acquired by

Charter in 2016.

      32.    Southwest failed to indicate the Debt was disputed in its report to

Experian. Id.

      33.    The tradeline thus appeared on Mr. Purdy’s credit report as an “non-

disputed” debt.

      34.    Southwest is a large debt collector and receives a considerable

number of disputes concerning internet, cable, and telephone debts it reports to

CRAs. Southwest knew, when it received a portfolio of charged-off debts for

collection from Charter in May 2021, which included Mr. Purdy’s purported Debt,

it was not the first collection agency to be assigned the account.

      35.    Southwest thus knew—or reasonably should have known – a

considerable number of the accounts had been previously disputed and had to be

reported as such.

      36.    On information and belief, Southwest has no policies in place to ask

creditors, like Charter, who place debts for collection with it, whether the creditor

was aware of any prior disputes by the relevant consumers.

      37.    Assuming, arguendo, that Charter failed to disclose to Southwest the

Debt was disputed, reliance on an original creditor’s erroneous records is not a

defense to an FDCPA action. See Foster v. Franklin Collection Service, Civil Action
 Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 7 of 13 PageID 7




Number 5:17-cv-00008-TES M.D. GA 9-13-2018 (holding that Owen v. I.C. Sys., Inc.,

629 F.3d 1263, 1270 (11th Cir. 2011) is binding in the 11th Circuit, which “subjects

debt collectors to liability even when violations are not knowing or intentional”).

       38.    Southwest’s failure to disclose that the Debt was disputed materially

damaged Mr. Purdy’s credit scores.

       39.    The failure to properly report a disputed debt as disputed creates a

concrete injury-in-fact because the failure to disclose this information affects credit

scores, meaning Mr. Purdy suffered “a real risk of financial harm caused by an

inaccurate credit rating.” Evans v. Portfolio Recovery Associates, 889 F. 3d 337, 345

(7th Cir 2018).

       40.    Further, Southwest’s reporting of the Debt with a different original

creditor’s name, different “date opened” and different “date of status” was

engaged in with the intention of circumventing automated systems employed by

CRAs like Experian designed to prevent the re-reporting of previously-deleted

information, as required by 15 U.S.C. § 1681i(a)(5)(B).

       41.    Had Southwest’s reporting been substantially similar to Waypoint’s,

Experian’s automated systems would have prevented the Southwest tradeline

from appearing on Mr. Purdy’s report.

       42.    As a result of Southwest’s re-reporting of previously-deleted

information as a purported “new” collection, Mr. Purdy’s credit scores dropped
 Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 8 of 13 PageID 8




significantly. His FICO® 8 score as calculated by Trans Union dropped 54 points,

from a 710 (considered “good”) to a 656 (considered “fair”), and his Equifax

FICO® 8 score dropped from a 696 to a 665.

      43.    Had Southwest reported the account with a Metro 2 Compliance

Condition Code of “XB” (“consumer disputes this information”), Mr. Purdy’s

scores would have remained unchanged.

                     Southwest Reports False ‘Date of Status’

      44.    The “date of status” of a collection account indicates the date an

account was first designated to be “in collection.” Cf. Baker v. Capital One Bank, No.

CV 04–1192 PHX–NVW, 2006 WL 2523440, at *4–*5 (D.Ariz. Aug. 29, 2006).

      45.    Southwest’s report indicating a “date of status” of May 2021 falsely

implies that the account was first referred for collection in May 2021, even though

it had been placed for collection in March 2018, or earlier.

      46.    The “date of status” is a key point of data evaluated by many versions

of FICO® credit scores, including FICO Model 2, used by Experian for mortgage

evaluations. The more recent the “date of status,” the more adverse the

information is factored against the consumer. See Toliver v. Experian Info. Solutions,

Inc., 973 F. Supp. 2d 707 (S.D. Tex. 2013).

      47.    Further, “(a) reasonable jury could find that the ‘Date of status’ entry

was “misleading in such a way and to such an extent that it can be expected to
 Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 9 of 13 PageID 9




adversely affect credit decisions.” Id. (quoting Sepulvado v. CSC Credit Services, Inc.,

158 F.3d 890 (5th Cir. 1998)).

                     Southwest Reports False ‘Date Opened”

        48.   Southwest reported to Experian that the Charter account had a “Date

Opened” of May 2021. Id.

        49.   Again, Southwest’s reported information is demonstrably false. Time

Warner Cable ceased to exist in 2016, when it was acquired by Charter. As such,

no account with “Time Warner Cable” could possibly have been “opened” in May

2021. Additionally, Mr. Purdy opened the account with Bright House Networks in

2014.

        50.   A reasonable and prudent reader of Mr. Purdy’s credit report would

infer that an account indicating a balance owed to “Time Warner Cable” reflecting

a “Date Opened” of May 2021 means – as the plain language implies – the account

was opened with Charter in May 2021. Toliver, 973 F. Supp. 2d 707, 721 (“Here,

there is no language to indicate that ‘Date opened’ means anything other than the

date that the consumer opened the account, as it does for the majority of accounts

on (Plaintiff’s) credit report…. (A) reasonable jury could find that the “Date

opened” entry was misleading in such a way and to such an extent that it can be

expected to adversely affect credit decisions.”) (Internal quotations omitted).
Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 10 of 13 PageID 10




      51.    Likewise, a reasonable and prudent reader of Mr. Purdy’s credit

report would infer that an account indicating a balance owed to “Time Warner

Cable” reflecting a “Date Opened” of May 2021 means – as the plain language

implies – the account was opened with “Time Warner Cable” in May 2021, and

was therefore far more recent than was actually the case.

      52.    To the extent that Southwest may have been relying upon Metro 2

guidelines promulgated by the Consumer Data Industry Association when

determining how to report the “Date opened,” “Date of status” and date “First

reported,” the failure to adhere to Metro 2 guidelines does not give rise to a

violation of the FDCPA. See Dash v. Midland Funding LLC, Case No: 8:16-cv-2128-

T-36AAS (M.D. Fla. Mar. 3, 2017) quoting Mestayer v. Experian Info. Sols., Inc, 15-

CV-03645-EMC, 2016 WL 631980, at *4 (N.D. Cal. Feb. 17, 2016) (“[Plaintiff] has

failed to point to any authority indicating that a failure to comply with an industry

standard is a failure to comply with the law.”)

      53.    Experian and other CRAs included Southwest’s errant credit

information in reports it sold to creditors, or potential creditors, of Mr. Purdy.

      54.    As a result, Mr. Purdy has suffered damages including loss of credit

and damage to his reputation.
Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 11 of 13 PageID 11




      55.    Mr. Purdy has hired the aforementioned law firm to represent him in

this matter and is obligated to pay its reasonable fees and / or has assigned his

right to attorney fees and costs to the law firm.

                               COUNT I
                 SOUTHWEST’S VIOLATIONS OF THE FDCPA

      56.    Mr. Purdy adopts and incorporates paragraphs 1 – 55 as if fully

stated herein.

      57.    Southwest violated 15 U.S.C. § 1692e and 1692e(10) when Southwest

made false and/or misleading representations in an attempt to collect the Debt,

when it reported the Debt to Experian, claiming the “status date” (e.g., the date

which the account became a collection) was May 2021, when it was March 2018 or

earlier, that the account had been “first reported” as of June 2021, when it had been

reported since March 2018 or earlier, and that the Debt was not disputed, when it

was disputed, and that the original creditor was Time Warner Cable, when it was

not, and was Bright House Networks.

      58.    Southwest    violated   15   U.S.C.    §   1692e(8) when    Southwest

communicated credit information known to be false, specifically, the “status date”

of the Debt (e.g., the date which the account became a collection) was February

2021, when it was March 2018 or earlier, that the account had been “first reported”

as of June 2021, when it had been reported since March 2018 or earlier, and that
Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 12 of 13 PageID 12




the Debt was not disputed, when it was disputed, original creditor was Time

Warner Cable, when it was not, and was Bright House Networks.

      59.    Southwest     violated   15   U.S.C.   §   1692e(8) when    Southwest

communicated credit information which was known to be disputed, or which

should have been known to be disputed, without disclosure of dispute, in its

reports to Experian, Trans Union and Equifax in June 2021.

      60.    Southwest violated 15 U.S.C. § 1692e(2)(a) when Southwest made

false and misleading representations about the character, amount and legal status

of the Debt when it falsely claimed the “status date” of the Debt (e.g., the date

which the account became a collection) was May 2021, when it was March 2018 or

earlier, that the account had been “first reported” as of June 2021, when it had been

reported since March 2018 or earlier, and that the Debt was not disputed, when it

was disputed.

      61.    Southwest’s actions render it liable for the above-stated violations of

the FDCPA, and Mr. Purdy is therefore entitled to statutory damages up to

$1,000.00 as well as other relief.

      62.    Southwest’s actions caused Mr. Purdy to suffer damages to his credit

report and scores, as well as emotional distress in having to deal with an account

which he thought had been deleted as a result of his dispute.
Case 8:21-cv-01759-CEH-JSS Document 1 Filed 07/20/21 Page 13 of 13 PageID 13




      WHEREFORE, Mr. Purdy respectfully requests this Honorable Court enter

judgment against Southwest and for him as follows:

      a.    Statutory    damages     of   $1,000.00,    pursuant   to   15   U.S.C.   §

            1692k(a)(2)(A);

      b.    Actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

      c.    Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

            1692k(a)(3); and,

      d.    Such other relief that this Court deems just and proper.

                            DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial on all issues so triable.

Respectfully submitted on July 20, 2021, by:
                                                       SERAPH LEGAL, P. A.

                                                       /s/ Thomas M. Bonan
                                                       Thomas M. Bonan Esq.
                                                       Florida Bar No.: 118103
                                                       TBonan@SeraphLegal.com
                                                       1614 N 19th Street
                                                       Tampa, Florida 33605
                                                       Tel: 813-567-1230
                                                       Fax: 855-500-0705
                                                       Attorney for Plaintiff

EXHIBIT LIST
A     Plaintiff’s Experian Consumer Disclosure, October, 2, 2018, Waypoint
Tradeline - Excerpt
B     Plaintiff’s Experian Consumer Disclosure, June 18, 2021, Southwest
Tradeline - Excerpt
